      Michelle C. Yau (admitted Pro Hac Vice)             Todd Jackson (Cal. Bar No. 202598)
 1
      Mary J. Bortscheller (admitted Pro Hac Vice)        Nina Wasow (Cal. Bar No. 242047)
 2    Daniel R. Sutter (admitted Pro Hac Vice)            FEINBERG, JACKSON, WORTHMAN
      COHEN MILSTEIN SELLERS & TOLL PLLC                  & WASOW, LLP
 3    1100 New York Ave. NW ● Fifth Floor                 2030 Addison Street ● Suite 500
      Washington, DC 20005                                Berkeley, CA 94704
 4    Telephone: (202) 408-4600                           Telephone: (510) 269-7998
      Fax: (202) 408-4699                                 Fax: (510) 269-7994
 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                            OAKLAND DIVISION
10
     Charles Baird et al.,                            Case No: 4:17-cv-01892-HSG
11
                    Plaintiffs,                       STIPULATION AND ORDER TO MODIFY
12                                                    THE BRIEFING SCHEDULE FOR MOTIONS
            v.                                        TO DISMISS THE SECOND AMENDED
13                                                    COMPLAINT
     BlackRock Institutional Trust Company,
14   N.A., et al.,
15                  Defendants.
16

17
            Pursuant to Northern District of California Local Rule 6-2, Plaintiffs Charles Baird and
18
     Lauren Slayton, Defendants BlackRock Institutional Trust Company, N.A., Blackrock, Inc., the
19
     BlackRock, Inc. Retirement Committee, the Investment Committee of the Retirement Committee,
20
     the Administrative Committee of the Retirement Committee, the Management Development &
21
     Compensation Committee, Anne Ackerley, Catherine Bolz, Chip Castille, Marc Comerchero, Paige
22
     Dickow, Daniel A. Dunay, Any Engel, Nancy Everett, Joseph Feliciani, Jr., Michael Fredericks,
23
     Corin Frost, Daniel Gamba, Kevin Holt, Chris Jones, Milan Lint, Philippe Matsumoto, Katherine
24
     Nedl, John Perlowski, Ann Marie Petach, Andy Phillips, Kurt Schansinger, Tom Skrobe, and Jeffrey
25
     A. Smith (collectively, “the BlackRock Defendants”), and Mercer Investment Consulting (“Mercer”,
26
     and together with the BlackRock Defendants, “Defendants”), by and through their respective
27
     counsel, stipulate and agree to the following:
28

     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Briefing Schedule for Motions to Dismiss the
     Second Amended Complaint               Page 1 of 6
 1             1.     On August 27, 2018, with leave of Court, Plaintiffs filed a Second Amended Class
 2   Action Complaint (hereinafter “Complaint”), naming additional parties as Defendants, including
 3   Mercer. ECF No. 154.
 4             2.     The BlackRock Defendants intend to file a motion to dismiss the Complaint. Yau
 5   Decl. ¶ 2.1 Mercer also intends to file a separate full-length motion to dismiss the Complaint. Id.
 6             3.     The original deadline for the previously named BlackRock Defendants to answer the
 7 Complaint was September 10, 2018. Id. ¶ 3.

 8             4.     On September 10, 2018, Plaintiffs and the BlackRock Defendants filed a joint
 9 stipulation and proposed order that the deadline for the BlackRock Defendants to respond to the

10 Complaint would be October 22, 2018. ECF No. 159.

11             5.     On September 17, 2018, the Parties filed a joint stipulation proposing a briefing
12 schedule for all motions to dismiss and related requests for judicial notice, as set forth below. ECF

13 No. 161. The joint stipulation also proposed deadlines for the case management schedule. Id. The

14 Court entered case management deadlines on October 11, 2018 (ECF No. 173), but did not address

15 the briefing schedule for motions to dismiss the Complaint.

16             6.     In addition to the stipulated orders entered by the Court on February 20, 2018 and
17 June 18, 2018, there have been nine other time adjustments in this matter. Six adjustments have

18 concerned the motions to dismiss the original and amended complaints. ECF Nos. 28, 38, 48, 55,

19 82, 88. Two adjustments have concerned the briefing schedule on Plaintiffs’ Motion for Leave to

20 File Second Amended Complaint. ECF Nos. 139, 146. See also Yau Decl. ¶ 8.

21             7.     The Parties therefore stipulate and agree to the following modified case schedule:
22

23       Event                                                              Deadline

24       Deadline for Defendants to file motions to dismiss and any         Oct. 22, 2018
         related requests for judicial notice
25
         Deadline for Plaintiffs to file oppositions to the motions to      Dec. 21, 2018
26       dismiss
27
     1
      A declaration from Michelle C. Yau, setting forth the reasons for the Parties’ request, is attached
28
     hereto as Exhibit A.
     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Briefing Schedule for Motions to Dismiss the
     Second Amended Complaint                 Page 2 of 6
 1    Deadline for Plaintiffs to oppose any related requests for       Dec. 28, 2018
      judicial notice
 2
      Deadline for Defendants to file replies in support of motions    Jan. 18, 2019
 3    to dismiss
 4    Deadline for Defendants to file replies in support of requests   Jan. 25, 2019
      for judicial notice
 5
            Dated: October 15, 2018
 6
     COHEN MILSTEIN SELLERS & TOLL,                    O’MELVENY & MYERS LLP
 7   PLLC
 8   /s/ Michelle C. Yau                               _/s/ Meaghan VerGow__
     Michelle C. Yau                                   Meaghan VerGow
 9
     Michelle C. Yau (admitted Pro Hac Vice)           Meaghan VerGow (admitted Pro Hac Vice)
10                                                     Brian Boyle (Cal. Bar No. 126576)
     Mary J. Bortscheller (admitted Pro Hac Vice)
     Daniel R. Sutter (admitted Pro Hac Vice)          Michael J. McCarthy
11                                                     1625 Eye Street, N.W.
     1100 New York Avenue, N.W.                        Washington, D.C. 20006
12   Suite 500, West Tower                             Tel: (202) 383-5504
     Washington, D.C. 20005                            Fax: (202) 383-5414
13   Tel: (202) 408-4600                               mvergow@omm.com
     Fax: (202) 408-4699                               bboyle@omm.com
14                                                     mmcarthy@omm.com
     khandorf@cohenmilstein.com
15   myau@cohenmilstein.com
                                                       Randall W. Edwards (Cal. Bar No. 179053)
     jhorwitz@cohenmilstein.com                        Adam M. Kaplan (Cal. Bar No. 298077)
16                                                     Two Embarcadero Center, 28th Floor
     FEINBERG, JACKSON, WORTHMAN                       San Francisco, CA 94111-3823
17   & WASOW, LLP                                      Tel: (415) 984-8700
     Nina Wasow (Cal. Bar No. 242047)                  Fax: (415) 984-8701
18   Todd Jackson (Cal. Bar No. 202598)                redwards@omm.com
     2030 Addison Street, Suite 500                    akaplan@omm.com
19   Berkeley, CA 94704
     Tel: (510) 269-7998                               Attorneys for the Blackrock Defendants
20   Fax: (510) 269-7994
     nina@feinbergjackson.com                          MORGAN, LEWIS, & BOCKIUS
21                                                      /s/ Matthew A. Russell
     todd@feinbergjackson.com
22                                                     Spencer H. Wan (CA Bar No. 304329)
     Attorneys for Plaintiffs
                                                       One Market, Spear Street Tower
23                                                     San Francisco, CA 94105
                                                       Tel:   415.442.1126
24                                                     Fax: 415.442.1001
                                                       specner.wan@morganlewis.com
25
                                                       Brian T. Ortelere (pro hac vice)
26                                                     1701 Market Street
                                                       Philadelphia, PA 19103
27                                                     Tel: (215) 963-5150
                                                       Fax: (215) 963-5001
28                                                     brian.ortelere@morganlewis.com
     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Briefing Schedule for Motions to Dismiss the
     Second Amended Complaint               Page 3 of 6
 1                                                     Matthew A. Russell (pro hac vice)
                                                       77 West Wacker Drive
 2                                                     Chicago, IL 60601
                                                       Tel: (312) 324-1771
 3                                                     Fax: (312) 324-1001
                                                       matthew.russell@morganlewis.com
 4
                                                       Attorneys for Mercer Investment Consulting
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Briefing Schedule for Motions to Dismiss the
     Second Amended Complaint               Page 4 of 6
 1                                             ATTESTATION
 2          I attest that for all conformed signatures indicated by an “/s/,” the signatory has concurred in
 3   the filing of this document.
 4   Dated: October 17, 2018                      By:     _/s/ Michelle C. Yau_________
 5                                                        Michelle C. Yau
 6

 7

 8

 9                                                  ORDER
10          PURSUANT TO THE STIPULATION, IT IS SO ORDERED: the above Stipulation and
11   Proposed Order to Modify the Case Schedule is approved and all parties shall comply with its
12   provisions.
13

14
     Dated: October 17, 2018                              ____________________________
15
                                                          U.S. District Court for the
16                                                        Northern District of California

17

18

19

20

21

22

23

24

25

26

27

28

     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Briefing Schedule for Motions to Dismiss the
     Second Amended Complaint               Page 5 of 6
